By the Court:
Upon complaint made by the marshal to the mayor of Mineral City, charging defendant in error with a violation of the prohibition ordinance of the villag’e, a warrant was issued to the marshal for the arrest of defendant in error, and the arrest *123was made by the marshal. The marshal assisted the mayor in drawing and selecting a jury, served the venire and subpoenas for witnesses, attended the trial as the attending officer of the mayor’s court, called talesman to fill vacancies in the jury, and acted as attending officer during the deliberations of the jury, to all of which defendant in error objected, and objection being overruled, duly excepted.
Held: That the marshal was not, by reason of the facts stated, disqualified from performing his duties as marshal in the trial of the case, and that the objections of the defendant in error were properly overruled.
' Judgment of the circuit court is reversed, and that of the common pleas and mayor is affirmed.